The bill of exceptions having been signed by the trial judge on March 18, 1940, but not filed in the office of the clerk of the superior court until April 3, 1940, which was more than fifteen days after the date of the judge's certification. This court is without jurisdiction to entertain the writ of error. Code, § 6-1001; Duhart v. Maddox, 58 Ga. App. 484 (199 S.E. 238); Bradford v.  State, 58 Ga. App. 819 (199 S.E. 898).
Writ of error dismissed. Stephens, P. J., andFelton, J., concur.
                          DECIDED OCTOBER 5, 1940.